DETAILED ACTION
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric Liou (Reg No 67,246) on July 29, 2022.
Cancel claims 18-19, 21-22, 24-26 and 29-30.

REASONS FOR ALLOWANCE
The claim amendment filed on 07/05/2022 was entered with pending Claims 16-17, 20, 23, 27-28 and cancelled claims 1-15, 18-19, 21-22, 24-26, 29-30. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 16 is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
 generating a complementary image, as an image of a mask region in the at least one first image corresponding to the object, from the plurality of second images and generating a synthetic display image by combining the at least one first image and the complementary image, wherein the generating the complementary image includes: a process of generating a plurality of third images as viewed from a predetermined position by performing projective transformation on the plurality of second images; a process of selecting a third image, capable of providing a partial region that minimizes energy of pixels at a boundary of the mask region when the partial region of each of the plurality of third images is arranged in the mask region, from the plurality of third images and a process of outputting the selected image as a fourth image;
Claims 17, 20, 23 are dependent upon Claim 16 and are therefore allowable.

Independent Claim 27 is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
selecting a third image, capable of providing a partial region that minimizes energy of pixels at a boundary of the mask region when the partial region of each of the plurality of third images is arranged in the mask region, from the plurality of third images and outputting the selected image as a fourth image;

Independent Claim 28 is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
wherein the image processing device generates a plurality of third images as viewed from a predetermined position by performing projective transformation on the plurality of second BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/EHL/cb/ehlApplication No.: 16/978,941Docket No.: 1190-1039PUS1 Reply dated July 5, 2022Page 9 of 14 Reply to Office Action of April 06, 2022 images, selects a third image, capable of providing a partial region that minimizes energy of pixels at a boundary of the mask region when the partial region of each of the plurality of third images is arranged in the mask region, from the plurality of third images, outputs the selected image as a fourth image,

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667